DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8-11, 14, and 15 are pending in the current application.
Claims 14 and 15 are withdrawn from consideration in the current application.
Claims 1, 4, 8, and 14 are amended in the current application.
Claims 6, 7, 12, and 13 are canceled in the current application.

Election/Restrictions
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 26, 2022.
Applicant's election with traverse of Group I (claims 1-5 and 8-11) in the reply filed on May 26, 2022 is acknowledged.  The traversal is on the ground(s) that:
Applicant asserts that modified Yang as set forth in the Restriction Requirement dated April 5, 2022 does not disclose the newly added amendments that “a first wavelength that is at least 380 nm” and “a second wavelength that is less than 380 nm,” and “wherein the second curable composition is cured after the first curable composition.”
This is not persuasive because the grounds of rejection as set forth below establish a prima facie case of obviousness over the newly amended common technical feature shared between Group I (claim 1-5 and 8-11) and Group II (claims 14 and 15).  The common technical feature is defined as the curable mixture as recited by newly amended claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuga et al. (JPH-09279103 A, herein English machine translation utilized for all citations), in view of Behling et al. (WO 2014/078115 A1), and in view of Shafer et al. (WO 2016/195970 A1).
Regarding Claim 1, Nakasuga teaches a photopolymerizable curable composition (mixture) for use as a curable pressure sensitive adhesive comprising (a) (meth)acrylate monomers, (b) vinyl monomers, (c) an epoxy resin, (d) a photo-radical initiator, and (e) a photo-cationic initiator (i.e. a photo-acid generator such as iodonium salts and sulfonium salts) (Nakasuga, [0007]-[0020], [0049], [0059]).  Nakasuga teaches the photopolymerizable curable composition (mixture) can also comprise crosslinkable monomers having two or more (meth)acrylate groups (i.e. (meth)acryloyl groups) (Nakasuga, [0027]).  Nakasuga teaches the photo-radical monomer components ((a) the (meth)acrylate copolymer, (b) the vinyl monomers, and crosslinkable monomers having two or more (meth)acrylate groups) and (d) the photo-radical initiator form a first curable composition, where the first curable composition is reacted by (d) the photo-radical initiator activated by a first wavelength of 360 nm or more (Nakasuga, [0014], [0018]-[0019]).  Nakasuga teaches (c) the epoxy resin and (e) the photo-cationic initiator (photo-acid generator) form a second curable composition, where the second curable composition is inactive in the first photo-radical wavelength of 360 nm or more, and is instead reacted by (e) the photo-cationic initiator (photo-acid generator) activated by a second wavelength of less than 360 nm (Nakasuga, [0010]-[0011], [0014], [0020]).  Nakasuga discloses an example photopolymerizable curable composition that is first irradiated with a first wavelength 400 nm to cure the first curable composition components, and then is irradiated with ultraviolet rays of a second wavelength 360 nm or less to cure the second curable composition components (Nakasuga, [0051]-[0054]).  Nakasuga’s first wavelength range (360 nm or more) and second wavelength (360 nm or less) both overlap with the claimed ranges of 380 nm or more and less than 380 nm, respectively (see MPEP 2144.05, I).  Moreover, Nakasuga’s first wavelength example value (400 nm) and second wavelength example value range (360 nm or less) fall within the claimed ranges, and therefore, are considered to satisfy the claimed ranges (see MPEP 2131.03).
Nakasuga teaches the photo-radical monomer components form a (meth)acrylate copolymer having a weight average molecular weight from 200 to 5,000,000 to achieve sufficient cohesive force before curing, sufficient peeling force when attached to an adherent, and sufficient viscosity to achieve high mixing properties and compatibility with the epoxy resin (Nakasuga, [0008]-[0009], [0015]).
Nakasuga remains silent regarding a (meth)acrylate copolymer having at least two pendant (meth)acryloyl groups having a weight average molecular weight of 35,000 to 300,000.
Behling, however, teaches a curable pressure-sensitive adhesive composition comprising a (meth)acrylate copolymer having pendant (meth)acryloyl groups that are curable with a photo-radical initiator, where the (meth)acrylate copolymer has a weight average molecular weight (Mw) of 50,000 to 600,000 Daltons (Behling, Pgs 2-3, 17).  Behling teaches the weight average molecular weight within this range provides desirable curing characteristics, where outside the range can result in too fast of cure, too slow of cure, no cure at all, too much energy required to cure, too high of viscosity, too high of elasticity, or too long of stress-relaxation time (Behling, Pg 7).  Behling’s Mw range overlaps the claim range of 35,000 to 300,000, and therefore, establishes a prima facie case of obviousness over the claim range (MPEP 2144.05, I).
Since Nakasuga and Behling both disclose curable pressure-sensitive adhesive compositions comprising (meth)acrylate components having two or more (meth)acryloyl groups and Behling’s Mw range overlaps with and does not exceed Nakasuga’s Mw, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Behling’s (meth)acrylate copolymer having pendant (meth)acryloyl groups as a (meth)acrylate monomer component (such as Nakasuga’s crosslinkable monomer having two or more (meth)acrylate groups) in Nakasuga’s photopolymerizable curable composition to yield an adhesive exhibiting superior flow characteristics, short stress relaxation times, desirable curing characteristics that avoids issues of too fast of cure, too slow of cure, no cure at all, too much energy required to cure, too high of viscosity, too high of elasticity, and too long of stress-relaxation time as taught by Behling (Behling, Pgs 2, 6-9).
Modified Nakasuga teaches the photopolymerizable curable composition can comprise additives (Nakasuga, [0028]-[0030]), but remains silent regarding a polyether polyol.
Shafer, however, teaches a curable pressure sensitive adhesive composition comprising a (meth)acrylate copolymer, an epoxy resin, a polyether polyol, and photocatalysts (Shafer, Pg 3).  Shafer further teaches the polyether polyol is included to retard the curing reaction, so that “open time” between curing stages can be controlled and increased, and suitable workability can be achieved (Shafer, Pgs 7-8).
Since modified Nakasuga and Shafer both disclose similar curable adhesive compositions and modified Nakasuga suggests including additives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Shafer’s polyether polyols to modified Nakasuga’s photopolymerizable curable composition to yield an adhesive exhibiting controllable “open time” and suitable workability as taught by Shafter (Shafer, Pg 7).
Regarding Claim 4, modified Nakasuga teaches the photopolymerizable curable composition discussed above for claim 1.  Modified Nakasuga discloses the photopolymerizable curable composition is first irradiated with a first wavelength 400 nm to cure the first curable composition components, where this results in a partially cured photopolymerizable curable pressure-sensitive composition having (c) epoxy resin groups in an unreacted state (Nakasuga, [0031], [0048]-[0054]).  Modified Nakasuga then irradiates the partially cured photopolymerizable curable composition with ultraviolet rays of a second wavelength 360 nm or less to cure the second curable composition components (Nakasuga, [0031], [0048]-[0054]).
Regarding Claim 5, modified Nakasuga teaches the partially cured photopolymerizable curable composition is a pressure-sensitive composition having (c) epoxy resin groups in an unreacted state (Nakasuga, [0031], [0048]-[0054]).
Regarding Claim 8, modified Nakasuga teaches the photopolymerizable curable composition discussed above for claims 1 and 4.  Modified Nakasuga teaches the photopolymerizable curable composition is coated onto a member/base material (a substrate), and is then first irradiated with a first wavelength 400 nm to cure the first curable composition components, where this results in a partially cured photopolymerizable curable pressure-sensitive composition having (c) epoxy resin groups in an unreacted state (Nakasuga, [0007], [0012], [0031]-[0033], [0039]-[0041], [0048]-[0054]).  Modified Nakasuga then irradiates the partially cured photopolymerizable curable composition with ultraviolet rays of a second wavelength 360 nm or less to cure the second curable composition components to form an adhesive sheet (an article) (Nakasuga, [0031], [0041]-[0054]).
Regarding Claims 9, 10, and 11, modified Nakasuga teaches the partially cured photopolymerizable curable pressure-sensitive composition having (c) epoxy resin groups in an unreacted state is positioned on a member/base material/support (a substrate), can be applied with a separator (i.e. a release liner), and can also be formed between two release liners (Nakasuga, [0041]-[0049]; Behling, Pgs 9-12; Shafer, Pg 20).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuga et al. (JPH-09279103 A, herein English machine translation utilized for all citations), in view of Behling et al. (WO 2014/078115 A1), and in view of Shafer et al. (WO 2016/195970 A1) as applied to claim 1, further in view of Stensvad et al. (WO 2014/088939 A1).
Regarding Claims 2 and 3, modified Nakasuga teaches the photopolymerizable curable composition (mixture) for use as a curable pressure sensitive adhesive as discussed above for claim 1.  Modified Nakasuga teaches the viscosity should not be too high (Nakasuga, [0009], Behling, Pg 7).  Modified Nakasuga teaches the photopolymerizable curable composition can comprise additives to improve coat-ability such as thixotropic (shear-thinning viscosity) agents (Nakasuga, [0028]-[0030]).
Modified Nakasuga remains silent regarding the photopolymerizable curable composition (mixture) having a shear viscosity no greater than 150 Pa*s at a shear rate of 100 sec-1, and remains silent regarding the photopolymerizable curable composition (mixture) being printable.
Stensvad, however, teaches an application process of coating viscous liquids to substrates, where the application process is applicable to adhesive compositions (Stensvad, [0002]-[0014]).  Stensvad teaches the viscous liquids can be dispensed at a shear rate of 100 sec-1 and have a viscosity of at least 1 to 50 Pa*s to achieve desired thixotropic and pseudoplastic rheological behavior, to exhibit precise and positional accuracy coating capability, and to prevent self-leveling and oozing when coated on a substrate (Stensvad, [0002], [0008]-[0009], [0055]-[0058], [0087]-[0099]).  Stensvad’s shear rate is identical to the claimed shear rate, and therefore, satisfies the claimed rate (see MPEP 2131.03).  Stensvad’s shear viscosity falls within the claimed shear viscosity of no greater than 150 Pa*s, and therefore, satisfies the claimed range (see MPEP 2131.03).  Stensvad teaches that adhesive compositions can include additives such as thixotropic agents and processing aids to modify and control the viscosity, thixotropic, and pseudoplastic characteristics of the viscous liquids (Stensvad, [0014], [00109]-[00121]).  Stensvad also teaches the viscous liquids are printable, and are printed via an apparatus that can be preferably designed and built to handle pressures to shear the adhesive compositions into the desired viscosity range (Stensvad, [00135]-[00141], [00214]).
Since modified Nakasuga and Stensvad both disclose adhesive compositions that are coated onto substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, controlled, and optimized the shear viscosity of modified Nakasuga’s photopolymerizable curable composition to be within Stensvad’s ranges (by adjusting composition additives and content, and also by designing and building a printing apparatus to handle pressures to shear the composition into a desired viscosity range) to yield a viscous adhesive composition liquid that is printable and that achieves desired thixotropic and pseudoplastic rheological behavior, exhibits precise and positional accuracy coating capability, and prevents self-leveling and oozing when coated on a substrate as taught by Stensvad (Stensvad, [0002], [0008]-[0009], [0055]-[0058], [0087]-[0099]).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Sugano et al. (JP 2006-008824 A) teaches a curable adhesive composition comprising a photo-radical polymerizable composition curable at a first wavelength and a photo-cationic polymerizable composition curable at a second wavelength.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782